254 S.W.3d 914 (2008)
STATE of Missouri, Respondent,
v.
James Milan KUHLMANN, Appellant.
No. ED 89850.
Missouri Court of Appeals, Eastern District, Division Two.
June 10, 2008.
Nancy A. McKerrow, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and KURT S. ODENWALD, JJ.

ORDER
PER CURIAM.
James M. Kuhlmann appeals from the judgment entered upon his convictions by a jury for second-degree murder, Section 565.021(1)(2) RSMo 2000; felonious restraint, Section 565.120 RSMO 2000; and two counts of armed criminal action, Section 571.015 RSMo 2000. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).